Hines, J.
The bill of exceptions in this case recites that upon the hearing in the court below certain oral and documentary evidence was introduced by the parties, and that a true and correct brief of 'said evidence is attached to and made a part of the bill of exceptions as exhibit A thereto. This exhibit follows the certificate to the bill of exceptions, and is not identified by the signature of the judge; and this was not a correct mode of bringing the evidence to this court. Colquitt v. Solomon, 61 Ga. 492; Roberts v. Cairo, 133 Ga. 642 (66 S. E. 938); Rushing v. DeLoach, 149 Ga. 483 (100 S. E. 571). Where the bill of exceptions shows on its face that the evidence material to a consideration of the errors assigned is not before this court in such a manner that it can be considered, and the questions raised by the assignments of error necessarily involve a consideration of the evidence, this court can not adjudicate that any error was committed, or that there should be a judgment of reversal. Roberts v. Cairo, supra; Caldwell v. Sturdivant, 155 Ga. 590 (118 S. E. 39).

Judgment affirmed.


All the Justices concur.

G. C. Pittman, for plaintiffs in error.
J. M. Lang, contra.